Title: From Thomas Jefferson to Benjamin H. Latrobe, 5 October 1804
From: Jefferson, Thomas
To: Latrobe, Benjamin H.


               
                  
                     Dear Sir
                  
                  Washington Oct. 5. 04.
               
               I returned here on the 30th. Ult. and confess myself much disappointed in the progress of the Capitol. mr Lenthall urges the general sickness among his hands as the cause, and from my entire confidence in his diligence I have no doubt as much has been done as could be by the hands he had. the error has been in not engaging others so as to keep up a sufficient number constantly at work. I am particularly mortified that scarcely any thing has been done of the interior walls. the only ground on which I consented to pull down the chamber of the H. of R. was the strong representation that the work could not be depended on unless both the external & internal walls were carried up together so as to make good bond and to settle all together. this representation by persons of the art I relied on as my apology to the members of the legislature to whom I had given reason to believe their chamber needed not to be taken down this year. on this it was taken down, yet the work has not been carried up together, and I know not what I shall have to say. mr Lenthall says mr Munroe understood from a letter of mine that every thing was to stop that the external walls might be pushed. but there is some mistake in this, as my letter used these very words ‘I think with mr Lenthall that the interior walls should be raised to the height of the basement story to support the external walls.’   However the important object now is to avail ourselves to the utmost of the remainder of the season. to do this we are to consider 1. what force our funds will employ thro’ the season. 2. whether that force can be procured. 3. whether the materials can be procured. I am afraid the utmost which can be done is to raise the interior as high as the cellar walls. even this will make some shew, and, as so far a support to the exterior walls will so far exhibit a reason for the demolition of the house. but to accomplish this there is not one day to lose, nor can any step be taken toward accomplishing it till you come. I hope therefore you will come immediately to aid us in deciding what may be attempted, and put it under way. mr Lenthall will exert faithfully whatever means are put into his hands, but he is too diffident to undertake the first decision. nothing but the greatest exertion can render possible the completion of the work the next year, and the cramming the Representatives into the library a second and long session.
               The gutturs of this house also await you, and in the mean time are constantly pouring floods of water into it. the covering of the house is unfinished for want of some strips for the joints. every thing relative to this house & the highways which was not considerably advanced, was stopped early in August on the alarm I recieved from mr Munroe on the state of our funds, that the Capitol might be pushed to the utmost.
               A word now on my own affairs. my works at home will shortly call for 100. sheets of rolled iron 16. I. wide and 11. f. 8 I. long. can you furnish them in the course of 3. or 4. months? the amalgamating 2. sheets together at their ends in the manner of the inclosed paper, is an operation certainly well understood at the iron works. but if they cannot be obtained of the length desired in this way or in a single roll I must be content to tuck them together in the common way. Accept my salutations & assurances of esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            